DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

                                                          	   Status of Claims

Claims 1-2, 4-12, 14-17, and 19-20 are pending. Claims 1, 11, and 16 have been amended and are independent.  This Office action is in response to the “applicants arguments” received on 11/04/2021.
Reasons for Allowance
The allowable subject matter found in the  Claims 1, 11, and 16 that has not been found to have been anticipated or taught in the prior art, in combination with the other claim limitations is as follows:  “ initiating a capture of a current location of a vehicle at a first intersection on a road segment by a location sensor based on a keep-alive sampling rate, wherein the location sensor is configured to operate at a sampling rate that is reduced from a default sampling rate in addition to the keep-alive sampling rate” and “reconfiguring the location sensor to operate at the default sampling rate based on determining that the predicted location differs from the current location by more than a threshold distance, wherein the keep-alive sampling rate is specified based on a percentage value of the estimated time of arrival.” 
The closest prior art of reference is Jacobs et al. (US 20140278044Al). Jacobs et al. is a mobile device associated with a mobile asset (and a method operating on such a mobile device) which 
Therefore, this reference fails to anticipate or teach “initiating a capture of a current location of a vehicle at a first intersection on a road segment by a location sensor based on a keep-alive sampling rate, wherein the location sensor is configured to operate at a sampling rate that is reduced from a default sampling rate in addition to the keep-alive sampling rate” and “reconfiguring the location sensor to operate at the default sampling rate based on determining that the predicted location differs from the current location by more than a threshold distance, wherein the keep-alive sampling rate is specified based on a percentage value of the estimated time of arrival" in combination with the other claimed limitations. Therefore, Claims 1, 11, and 16 contain allowable subject matter and any claims that depend there from are also found to contain allowable subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        
/RAMI KHATIB/Primary Examiner, Art Unit 3669